Mr. Justice Hall
delivered the opinion of the Court.
Plaintiff in error is here seeking reversal of a judgment of the district court, entered February 10, 1958, dismissing his various pleas seeking relief from an order of the secretary of state, entered December 3, 1957, revoking his 1957 real estate broker’s license.
Plaintiff in error, on June 25, 1958, filed his opening brief herein. The attorney general, appearing for the defendants in error, has filed a motion to dismiss the writ of error because the question presented is moot, and has cited authority in support of his motion. The plaintiff in error has filed herein his “answer to motion to dismiss the writ of error,” wherein he again fully presents his argument for reversal of the judgment of the trial court.
All parties have had full opportunity to argue the matter and have availed themselves of such; therefore, we proceed to make final determination of the matter on the record and motion and briefs now before us.
Parker v. People, 135 Colo. 206, 309 P. (2d) 605, is a complete answer to all questions presented herein; the questions are answered contrary to the contentions of the plaintiff in error.
The judgment is affirmed.